 MICHIGAN SCRAP COMPANY569Company has violated Section 8(a)(3) and (1) and Respondents United, DistrictCouncil, and Local 1337 have violated Section 8(b)(1)(A) and (2) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]David Goldstein,Leonard Goldstein and Manny Goldstein, Co-Partners,d/b/a Michigan Scrap CompanyandChauffeurs,Teamsters and Helpers Local Union No. 7, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Ind.CasesNos. 7-CA-3003 and 7-CA-92006.August 18, 1959DECISION AND ORDEROn May 18, 1959, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in certain other unfair labor prac-tices as alleged in the complaint and recommended that the allegationsof the complaint relating thereto be dismissed.Thereafter, the Re-spondents and the General Counsel filed exceptions to the Intermedi-ate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case and hereby adopts the findings, conclusions, and recommen-dation of the Trial Examiner.ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondents,David Goldstein, Leonard Goldstein and Manny Goldstein, Co-Partners, d/b/a Michigan Scrap Company, Benton Harbor, Michi-gan, their agents, successors, and assigns, shall:124 NLRB No. 74. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) Interrogating employees concerning their knowledge, attitude,and feelings about the Union and as to whether they had signed, orhad been solicited to sign, union authorization cards, in a mannerconstituting interference, restraint, and coercion in violation of Sec-tion 8 (a) (1) of the Act.(b)Promising paid vacations or other benefits to employees toinduce them to reject the Union as their collective-bargainingrepresentative.(c)Threatening employees with loss of jobs or other economic re-prisals, directly or by implication, for designating or adhering to theUnion as their collective-bargaining representative.(d) In any like or related manner interfering with, restraining,or coercing their employees in the exercise of their right to self-organization, to form, join, or assist Chauffeurs, Teamsters andHelpers Local Union No. 7, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind., or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their plant and place of business in Benton Harbor,Michigan, copies of the notice attached hereto marked "AppendixA." 1Copies of said notice, to be furnished by the Regional Directorfor the Seventh Region, shall, of ter being duly signed by the Respond-ents' duly authorized representatives, be posted by the Respondentsimmediately upon receipt thereof, and maintained by them for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Seventh Region in writ-ing, within 10 days from the date of this Order, what steps the Re-spondents have taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the complaint, insofaras they allege that the Respondents violated Section 8(a) (3) and (1)of the Act with respect to the discharge of Frank Hopkins, be, andthey hereby are, dismissed.1In the event that this Order is enforced by a decree of a United States Court ofAppeals there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." MICHIGAN SCRAP COMPANYAPPENDIX ANOTICE TO ALL EMPLOYEES571Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate employees concerning their knowl-edge, attitude, and feelings about the Union and as to whetherthey had signed, or been solicited to sign, union authorizationcards in a manner constituting interference, restraint, and co-ercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT promise paid vacations or other benefits to em-ployees to induce them to reject the Union as their collective-bargaining representative.WE WILL NOT threaten employees with loss of jobs or othereconomic reprisals, directly or by implication for designatingoradhering to the Union as their collective-bargainingrepresentative.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rights toself-organization, to form, join, or assist Chauffeurs, Teamstersand Helpers Local Union No. 7, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,Ind., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a) (3) ofthe Act.DAVID GOLDSTEIN, LEONARD GOLDSTEIN ANDMANNY GOLDSTEIN, CO-PARTNERS D/B/AMICHIGAN SorCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Chauffeurs, Teamsters and Helpers Local Union No. 7,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Ind., herein called the Union,theGeneral Counsel of the National 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board, by the Regional Director for the Seventh Region (Detroit,Michigan), issued his complaint dated November 26, 1958, against David Goldstein,Leonard Goldstein and Manny Goldstein, Co-Partners d/b/a Michigan Scrap Com-pany, herein called the Respondents.With respect to the unfair labor practices, thecomplaint alleges, in substance that: (1) Respondents discharged employee FrankHopkins on or about June 25, 1958, and therefore refused to reinstate him, all be-cause of his union membership and concerted activities; (2) on or about June 13,1958,Respondents interrogated their employees concerning their membership in,sympathy for, and activities on behalf of, the Union, and coerced their employees torefrain from assisting, becoming members of, or remaining members of, the Unionby threats of reprisals and promises of benefits; and (3) by the foregoing conductRespondents have engaged in and are engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act..In its duly filed answer, Respondents admit the jurisdictional allegations and denythe unfair labor practice allegations.Pursuant to due notice, a hearing was held on April 7-8, 1959, at St. Joseph,Michigan.All parties were represented at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, to introduce relevantevidence, to present oral argument at the close of the hearing, and thereafter to filebriefs as well as proposed findings of fact and conclusions of law.Upon the entire record I in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSDavid Goldstein, Leonard Goldstein, and Manny Goldstein are partners doingbusiness asMichigan Scrap Company, with their principal place of business atBenton Harbor, Michigan, where they operate a scrap yard.During the calendaryear 1957, which is representative of all times material herein, Respondents soldand shipped scrap metal, valued in excess of $100,000, from their yard in Michiganto points located outside the State of Michigan.Upon the above admitted facts, I find that Respondents are engaged in commercewithin the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDThe parties stipulated, and I find, that Chauffeurs, Teamsters and Helpers LocalUnion No. 7, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe issues in this case are whether Respondents (1) discriminatorily dischargedemployee Frank 'Hopkins in violation of Section 8(a) (3) of the Act and (2) en-gaged in specified acts of interference, restraint, and coercion in violation of Sec-tion 8(a) (1) of the Act.The Respondents contend that Frank Hopkins was dis-charged.for cause and that they did not interfere with, restrain, or coerce theiremployees in the exercise of their self-organizational rights.A. Interference, restraint, and coercionDuring the latter part of May 1958 employee Frank Hopkins spoke to FredRandall, the Union's business agent, about organizing a union among Respondents'employees.Thereafter, Hopkins discussed the matter with Respondents' employeesin the scrap yard and at their homes, and invited them to attend a meeting at hishome.This meeting was held on June 12, 1958, and was attended by about 9 ofRespondents' approximately 13 employees, consisting of yard employees, craneoperators, and drivers.All three classifications were represented at the meeting andall in attendance signed union authorization cards.The next day, June 13, Re-spondents received a telegram from the Union's secretary-treasurer advising that theUnion represented a majority of Respondents' employees and expressing a desirefor a meeting at a later date at the Respondents' convenience.During the nextlI hereby note and correct the following inconsequential but obvious typographicalerror in the typewritten transcript of the testimony : On page 114,line21, "TrialExaminer"is corrected to read "Mr.Crow." MICHIGAN SCRAPCOMPANY5732 weeks, Respondents Leonard Goldstein and David Goldstein engaged in thefollowing conduct:LeonardGoldstein admitted interrogating a number of the employees,2 in--dividually, in the yard during working hours as to what they knew about the Unionorganizing the plant, telling them that he did not want a union in the Company, thathe was not in favor of the Union and that he did not think the Union could do themany good.He further testified that, with the exception of employee Willie Williams,the employees replied that they did not know anything about the Union, and thatWillieWilliams stated that he had attended a meeting at Frank Hopkins' house andthat everybody had signed union cards.According to the credible testimony of employee Eugene Green, Leonard Gold-stein had the following two conversations with him: The first one occurred shortlyafterGreen had signed a union card at the meeting at Hopkins' house.Goldsteincame over to him in the scrap yard and asked if anyone had approached Greenabout signing a union card.Green replied that they had not. The second conversa-tion occurred shortly thereafter on a Saturday afternoon when Green was gettingready to leave work.On this occasion Goldstein stated that he knew about thesigning of the cards and everything about the Union, that there was going to be avote and an election and he wanted to know how Green felt about it. Green repliedthat he was with the majority.Goldstein stated that Green did not have to be withthe majority and that Green could vote the way he wanted to.Goldstein added thatthe employees did not know what they were getting into if they got the Union in,that there would be a $50 initiation fee and $8 dues.Goldstein also said that "youguys are due for a vacation and raise and now I can't give it to you because theUnion will think I'm trying to bribe you."He pointed out that if the employees geta union in and the union puts pressure on the Company, the Goldsteins would putpressure on the employees, that this could be the "sweetest place to work" or the"most miserable place to work" and that it will get so tough that "you won't evenwant to see the place."According to the credible testimony of employee Frank Hopkins, he had thefollowing conversations with the Goldsteins: On the first occasion, Leonard Gold-stein asked if anyone had talked to him about the Union.Hopkins replied in thenegative.At that point, David Goldstein came over and either David or Leonardsaid, "you know, I have been good to you guys . . . I got you out of jail, I got yourdrivers' license back ... all you guys are going to get a vacation."One of theGoldsteins also added that if it comes to a vote, "you know how to vote, don't you."Hopkins replied that he did. Shortly thereafter, Leonard Goldstein came over toHopkins as he was reporting for work and asked him if he had signed a card for theUnion.Hopkins replied in the negative.Leonard persisted and asked, "are yousure?"Hopkins replied that he was sure.Elbert Porter credibly testified that when Leonard Goldstein was interrogatinghim, Goldstein asked if Porter was sure that he had not signed a union card. Porterreplied that he had not signed a card.A few days after the receipt of the Union's telegram claiming majority representa-tion, Leonard Goldstein spoke to a group of three employees 3 who worked at thesteel cutting shear.Leonard came out in the yard and stated that he wanted totalk to them.The three employees stopped working and came over to listen.Leonard Goldstein told the men that he was not in favor of the Union, that he didnot see how it could help them, and that the Union could not do any more for themen than they could do for themselves.He then told them that they were eligiblefor a paid vacation, and that if it came to a vote they were all grown men and knewwhat to do. These three employees had never before been told when they would beeligible for a paid vacation and were unaware of that fact.Leonard Goldstein testified that it had been the Company's policy to give anemployee with 1 year continuous service a vacation with pay, but only if theemployee asked for it.He admitted that a number of employees were eligible for apaid vacation and had not received one because they had not asked for it.He fur-ther admitted that he had never before told the employees as a group that they wouldbe eligible for a week's vacation with pay after a year of continuous service if theyasked for it, and that the only time he had ever told individual employees about thispolicy was when they asked him about it .49 Leonard Goldstein specifically named the following employees as having beenso inter-rogated : Otis Richardson, James Ross, Elbert Porter, Johnny White, and Robert Johnson.3Willis E. Smith, James Bernard, and Robert Johnson.4Leonard Goldstein admitted having had the above conversation with the group ofemployees near the shear house and merely denied telling them that they were.ail grown 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to the credible testimony of employee Elbert Porter,he had the follow-ing conversations with David Goldstein:A few days after he had signed a unioncard at the meeting at Hopkins'house, Porter was approached by David Goldsteinin the scrap yard.David asked if Porter had been approached by anyone concerningthe Union and if he had signed a union card or had been asked to sign a card.Porter replied in the negative.David then stated that the employees did not need aunion or a middle man to come to them and that the employees could always comeinto the office and settle any grievances with the Company personally.On a subsequent occasion when Porter had just finished loading a truck, DavidGoldstein came over to him and said, "you, of all people, I am surprised and hurtto think you would go against me to cut my throat in this way,as far as joining theUnion."Porter replied that he had merely gone along with the group to see whatwould come of it.David then asked Porter if he would talk to the men and try totalk them out of joining the Union because they did not need a union there. Porterasked if there would be any reprisals if the men changed their minds about joiningthe Union or if they withdrew from the Union.David said there would not be anyreprisals.Porter promised to speak to the men but stated that he would not reportback the decisions reached by the men about joining the Union.David also statedthat he and his brother,Leonard,knew at the time when Leonard had questionedPorter about signing a card, that Porter had attended the meeting at Frank Hopkins'house and had signed a card. Porter spoke to the employees as he had promised andrepeated what David Goldstein had told him.David Goldstein admitted having had the above conversation with Porter.Employee Emerson Flemming was a reluctant witness for the General Counsel,and repudiated some of the statements contained in his pretrial affidavit.Neverthe-less, he admitted,and I find, that David Goldstein told him that if they got a unionin, there "would be less men working."David Goldstein did not deny having madethis statement to Flemming.Concluding FindingsThe conduct of Leonard and David Goldstein in questioning employees, in-dividually during working hours, as to what they knew about the Union organizingthe plant, as to whether they had been approached about the Union or about signingcards, and as to how they felt about the Union,constituted unlawful interrogationviolative of Section 8 (a) (1) of the Act.5Leonard Goldstein's statements to employees,during the course of the foregoinginterrogations, that he did not want a union in the plant and, on other occasions,that he knew about the employees signing union cards,reasonably tended to inter-fere with,restrain,and coerce the employees in the exercise of their self-organizationalrights and hence was also violative of the Act.In view of Respondents'established vacation policy, and the circumstances herein-above set forth, I find that the announcement to employees that they were eligiblefor a paid vacation,made during the course of antiunion remarks, and coupled withthe reminder that they were grown men and knew how to vote in the pending election,was timed to interfere with,restrain,and coerce the employees in the exercise of afree choice in the pending election and also constituted an inducement to the em-ployees to reject the Union at the polls.Leonard Goldstein's statements that if the Union got in and put pressure on theCompany, the Company would put pressure on the employees,that this could be the"sweetest"place or the"most miserable"place to work,and that it will get so toughthat"you won't even want to see the place," constituted threats of reprisals againstthe employees in the event that they selected the Union as their bargaining repre-sentative.David Goldstein's accusation that employee Porter cut his (Goldstein's)throat by joining the Union, and his failure to assure Porter that there would be noreprisals against the employees who decided to join or remain in the Union, whilemen and knew how to vote.He further testified that he did not remember asking anyemployees whether they signed a card for the Union.He also denied generally threaten-ing any employees,promising benefitsif they votedany particularway, orattempting tocoerce or warn employees.LeonardGoldstein impressed me as a witness who was re-luctant to disclosethe truefacts.He denied having made certain statements until hewas shown his pretrialaffidavit,whereupon he reluctantly admitted having made suchstatements.Under all the circumstances,and in view of his admissions,I do not credithis testimony to the extent that it maybe contraryto or inconsistentwith thefindingsset forth in the text.5 See,e.g.,Flemming Manufacturing Company,Inc.,119 NLRB 452,459, and casescited therein;Union News Company,112 NLRB 420, 424. MICHIGAN SCRAP COMPANY575assuring him that there would be no reprisals against those who changed their mindabout joining or who withdrew from the Union, carried an implied threat of re-prisals against employees who continued to adhere to the Union.David Goldstein'sstatement to employee Flemming that if the Union got in, there "would be less menworking," constituted a direct threat of economic reprisals in the form of loss ofemployment in the event the employees selected the Union as their bargainingrepresentative.I find that by the foregoing conduct of Leonard Goldstein and David Goldstein,Respondents interfered with, restrained, and coerced their employees in the exerciseof rights guaranteed in Section 7 of the Act and thereby violated Section 8 (a)( I) ofthe Act.B. Alleged discriminatory discharge of Frank Hopkins1.The circumstances surrounding Hopkins' dischargeFrank Hopkins was first employed by Respondents sometime in 1956 as a yardworker.He then began driving a one piece truck locally in and around the city ofBenton Harbor.After a while, he was assigned to driving a cab and trailer truckon interstate runs.On November 22, 1957, Hopkins was laid off for lack of workand was reemployed when work became available again for a truckdriver in February1958.He continued to drive a cab and trailer truck on interstate runs until his dis-charge in June 1958 under the circumstances hereinafter described.In late 1957 the Interstate Commerce Commission, herein called the ICC, com-menced a safety survey in regard to private carriers. Pursuant to this survey, Re-spondents were visited in May 1958 by Safety Inspector Gerald Foy, who inspectedRespondents equipment and also informed them of the ICC regulation requiringdrivers to have a physical examination and a doctor's certificate.As of that time,none of Respondents' drivers had had a physical examination.At Foy's suggestion,Leonard Goldstein wrote to the American Trucking Association for a copy of theICC's Revised Safety Regulations.Goldstein told Foy that Respondents would getdoctors' certificates for their drivers as soon as possible.Hopkins was then sent toDr. Faber, a general practitioner, for a physical examination.By letter dated June 4, 1958, Respondents were reminded by the ICC that theyhad not yet taken steps to rectify the violations which had been pointed out byInspector Foy and that doctors' certificates had not been filed for all interstatedrivers.About that time Respondents received Hopkins' physical report fromDr. Faber.This report, dated June 4, 1958, stated that Hopkins had no vision in hisleft eye but that he may be permitted to drive a truck.One of the ICC's Regulations (Section 191.2(b)) requires a minimum visual acuityof at least 20/40 snellen in each eye.The Goldsteins found Dr. Faber's report con-fusing because it stated on the one hand that Hopkins had no vision in his left eyeand on the other hand that he was fit to drive a truck. They had also been told bysome local truckers that the ICC made exceptions in some cases of one-eyed drivers.Respondents thereupon contacted their attorney, Mr. Crow, who inquired of the ICCwhether any exceptions may be made to the minimum requirements set forth in theMotor Carrier Safety Regulations, specifically mentioning the case of a driver whohas been found to be blind in one eye. On June 24, 1958, Respondents' attorneyreceived a reply, quoting Section 191.2(b) of the Safety Regulations and concludingthat "it is obvious that the driver in question cannot be permitted to continue todrive any vehicle in interstate commerce."Attorney Crow showed this letter to the Goldsteins and suggested that Hopkins begiven another examination by an eye specialist. Pursuant to this suggestion, Hopkinsreceived an examination from Dr. Urist, an eye specialist.Dr. Urist's report, datedJune 25, 1958, states that Hopkins could not see through his left eye, except for lightperception, due to an injury and that his vision could not be improved by the use ofglasses.Upon receipt of this report, Leonard Goldstein told Hopkins that he wasbeing discharged for failure to pass the ICC's requirements as to vision.2. The General Counsel's contentions and concluding findingsThe General Counsel concedes that the vision of Hopkins' left eye does not meetthe ICC's requirement of 20/40 snellen, and that it would constitute a violation ofthe ICC Safety Regulations to permit Hopkins to drive a truck on interstate runs.He contends, however, that Hopkins should not have been discharged but shouldeither have been returned to yard work or given driving assignments confined to theState of Michigan.Respondents' failure to retain Hopkins in some other capacitywas motivated, the General Counsel argues, by Hopkins' leadership in the move- 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to organize, Respondents' employees in the Union and by Respondents' oppo-sition thereto.In further support' of the General Counsel's theory, he adduced'evidence in an effort to prove that in 1956 Respondents also discharged employeeswho were responsible for organizing a union at that time.It is true, as previously found, that Hopkins was the moving figure in gettingRespondents' employees interested in the Union and to sign union authorizationcards, that Respondents were aware of the fact that the first organizational meetingwas held at Hopkins' home on June 12, 1958, and that Respondents were opposed tohaving the employees select the Union as their bargaining representative and engagedin unlawful conduct in an effort to prevent such a choice by the employees.How-ever,Hopkins was treated no differently from Respondents' other drivers.None ofthem had previously had a physical examination and all were sent to a doctor aboutthe same time as a result of Inspector Foy's visit to Respondents' plant.OnlyHopkins failed to qualify with respect to the vision requirements of the MotorCarrier Safety Regulations.Hopkins himself admitted that he had no vision in hisleft eye, except for light perception, due to a prior injury.The record further showsthat Respondents' drivers are not divided into those who drive wholly intrastate andthose who drive wholly interstate, but that all drivers have to engage in both intra-state and interstate runs, depending on the Respondents' needs.The record furthershows, and I find, that there was a decline in Respondents' business at that time andthat no yard work or other work was available. Thus, Elbert Porter, a witness forthe General Counsel, admitted that at that time they were not doing any batterywork, which consists of breaking down batteries to get lead.Moreover, the un-disputed evidence shows, and I find, that about the same time Respondents laid offthree yardmen, a crane operator, and a driver, all for lack of work.Nor does therecord support the General Counsel's contention that employees Satterfield, Ruffin,and Keys were discharged in late 1956 or early 1957 because of their efforts toorganize a union at the plant.Upon the basis of the entire record considered as a whole, I find that the GeneralCounsel has not sustained his burden of proving by a preponderance of the credibleevidence that the discharge of Frank Hopkins was discriminatorily motivated. I willaccordingly recommend dismissal of this allegation of the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondents described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,Iwill recommend that they cease and desist therefrom and from in any mannerinfringing upon the rights guaranteed to their employees by Section 7 of the Act.Iwill also recommend that Respondents take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By interrogating employees as to what they knew about the Union organizingthe plant, as to whether they had signed union cards, as to whether they had beenapproached about the Union or about signing cards, and as to how they felt aboutthe Union; by telling employees that they did not want a union in the plant and thatthey knew about the employees signing union cards; by announcing that employeeswere eligible for a paid vacation for the purpose of interfering, restraining, andcoercing the employees in the exercise of a free choice in the pending election andas an inducement to the employees to reject the Union at the polls; by threatening toput pressure on the employees and to make it so tough that the employees would noteven want to see the place, if the Union were selected as their bargaining representa-tive; by conveying an implied threat of reprisal against employees who continued toadhere to the Union; and by threatening economic reprisals in the form of loss ofjobs in the event the employees selected the Union as their bargaining representative,the Respondents have interfered with, restrained, and coerced their employees in theexercise of rights guaranteed in Section 7 of the Act and thereby have engaged inand are engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act. SOUTHERN STEEL & STOVECOMPANY,INC.577,2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.3.The Respondents have not engaged in unfair labor practices by dischargingFrank Hopkins in June 1958.[Recommendations omitted from publication.]Southern Steel & Stove Company,Inc.,Hunter Window Corpo-ration,Southern Tool and Die Co., Inc.,and Southern Ma-chinery CorporationandSheetMetal WorkersInternationalAssociation,Local Union 15, Petitioner.Case No. 5-RC-2718.August 18, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Louis Aronin, hearingofficer.The hearing officer's rulings made at the hearing are free frontprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties are in agreement that the Employer's productionand maintenance employees, excluding foundry employees, constitutean appropriate unit.They are in dispute, however, with respect tothe employees of Southern Tool and Die, certain clerical employees,and certain leadmen, all of whom the Petitioner would exclude fromthe unit and the Employer would include.The employees of Southern Tool and Die are classified as machineoperators, machinists, and tool and die makers.They work in thesame bolding as other employees of the Employer and enjoy the sameworking conditions and benefits as the other employees. The Southerni The record shows that Southern Steel & Stove Company, Inc., Hunter Window Corpo-ration, Southern Machinery Corporation, and Southern Tool and Die Co., Inc., are fourcorporations which are subject to common ownership and have a common labor relationspolicy and a common location (all the employees are housed in interconnected buildings).There is some interchange of employees among the four companies. In view of the fore-going, we find that the four companies constitute a single employer within the meaningof Section 2(2) of the Act. JonesSausage Company,atal.,118 NLRB 1403, enfd. 257F. 2d 878(C.A. 4).124 NLRB No. 77.525543-60-vol. 121-3 8